610 N.W.2d 643 (2000)
Howard J. MAJERUS, Respondent,
v.
ENGLE FABRICATION, INC. and State Fund Mutual Insurance Company, Relators.
No. C9-00-308.
Supreme Court of Minnesota.
May 24, 2000.
Lynn, Scharfenberg & Associates, Mark Chapin Hall, Minneapolis, for relators.
McCoy, Peterson, Jorstad & Brabbit, Raymond R. Peterson, Minneapolis, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 27, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
  BY THE COURT:
  Alan C. Page
  Associate Justice